Citation Nr: 0614008	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  96-46 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability, to include as secondary to the service-connected 
cervical spine disability.

2.  Entitlement to an initial evaluation greater than 20 
percent for lumbar strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from July 1985 to March 
1995.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in November 1995 by 
the Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the Board on two occasions, in 
March 1998 and in August 2003.  The Judge who held the March 
1998 hearing retired.  In August 2003, she testified before 
the undersigned Veterans Law Judge.  This case was remanded 
in September 1998 and in February 2004.  The requested 
development having been completed, the case is now again 
before the Board.

During the pendency of this appeal, the RO granted 
entitlement to service connection for a right shoulder 
disability, as secondary to the service-connected cervical 
spine disability, in an August 2005 rating decision.  As this 
is a full grant of benefits sought on appeal, the issue of 
service connection for a right shoulder disability is no 
longer before the Board.  

However, the RO's grant of a 20 percent evaluation for the 
service-connected lumbar strain in July 2000 does not 
constitute a full grant of all benefits possible.  As the 
veteran did not withdraw her claim; the issue of entitlement 
to an increased rating for lumbar strain remains pending.  
See AB v. Brown, 6 Vet. App. 35 (1993).  The Board has 
continued the issue as entitlement to an increased evaluation 
since service connection has been granted.  The veteran is 
not prejudiced by this naming of the issue.  The Board has 
not dismissed the issue, and the law and regulations 
governing the evaluation of the disability is the same 
regardless of how the issue has been phrased.  See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999).  


FINDINGS OF FACT

1.  The competent probative medical evidence does not show a 
current diagnosis of a left shoulder disability.

2.  The veteran's lumbar strain is manifested by findings of 
muscle spasm, tenderness on palpation, and limitation of 
lumbar spine motion that is no more than moderate or 
limitation of thoracolumbar spine motion measured at greater 
than 30 degree forward flexion and greater than 120 degrees 
combined; clinical findings of mild scoliosis but normal 
vertebral bodies and intact pedicles, interspaces, and 
foramina without fracture or dislocation, disc bulge or 
herniation, or disc narrowing or desiccation; and without 
findings of neurological pathology.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left shoulder 
disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103 and 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303 (2005).

2.  The criteria for an initial evaluation in excess of 20 
percent for lumbar strain are not met.  38 U.S.C.A. § 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), 4.1, 4.3, 4.7, 4.31, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 (prior to 2003) 
and 5235 through 5243 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 
5103(a), VA must notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim, which information and evidence that VA will seek to 
provide, and which information and evidence the claimant is 
expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

During the pendency of this appeal, in March 2006, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet App. 473 (2006), holding that the notice 
requirements must also include a provision pertaining to the 
rating of the disability and the effective date of the award. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Here, the veteran filed her claims 
in 1995, prior to the enactment of VCAA.  However, the RO 
provided the veteran with post-agency of original 
jurisdiction (AOJ) decisional notification letters in May 
2001 concerning the issue of service connection for a 
shoulder disability and in March 2004 concerning both the 
issue of service connection and of entitlement to a higher 
initial evaluation for the lower back disability.  These 
letters included the type of evidence needed to substantiate 
the claims for service connection and increased evaluation, 
namely that the veteran had medical evidence of a current 
diagnosis of the disability claimed, evidence of an inservice 
injury or disease, and medical evidence of a relationship 
between service and the claimed disability or between the 
claimed shoulder disability and the service-connected 
cervical spine disability; and that the service connected 
lower back condition had worsened in severity.  The veteran 
was informed that VA would obtain service medical records, VA 
records, and records of other Federal agencies, and that he 
could submit private medical records or authorize VA to 
obtain the records on his behalf.  The letter further 
provided a summary of the evidence received and notified the 
veteran that additional evidence was needed and requested 
that he provide it or notify the RO where it could be 
obtained.  In addition, pursuant to September 1998 and 
February 2004 remands, the RO specifically requested that the 
veteran provide information concerning treatment she had 
received for her claimed and service-connected conditions, 
particularly those private medical records she had identified 
in hearings before the Board in March 1998 and in August 
2003.  The veteran did not respond.  

Although the timing of the VCAA and of the type of evidence 
needed to substantiate the claim for increase did not comply 
with the requirement that the notice must precede the 
adjudication, the action of the RO described above cured the 
procedural defect because the veteran had the opportunity to 
submit additional argument and evidence, which she did, 
including with waiver of AOJ review at her hearing before the 
Board in March 1998, and to address the issues at a hearing, 
which she also did, as noted previously.  For these reasons, 
the timing of the VCAA notice was harmless error.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

As for content of the notice, the letters substantially 
comply with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and of Pelegrini.

Although the notice did not include any provision for 
effective date should any benefit be granted, the issue is 
moot as the claims are herein denied.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  Under the duty to assist, 38 C.F.R. § 
3.159(c)(4), VA will provide a medical examination if an 
examination is necessary to decide the claim.  The RO 
obtained service medical records and private and VA medical 
records.  Additionally, the veteran underwent multiple VA 
examinations for joint disabilities, including the spine and 
shoulder in November 1999 and July 2005.  As the veteran 
declined to further identify additional evidence, the Board 
concludes that the duty-to-assist provisions were met.

Service Connection

The veteran contends that she injured her left shoulder 
falling down a stairwell in service, and experienced 
symptomatology attributable to this injury and to her 
service-connected cervical spine disability since service to 
the present.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1131 (West 2002 & Supp. 2005);  38 C.F.R. § 3.303 
(2005).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

Moreover, where a disability is shown to be the proximate 
result of a service-connected disability, the disability will 
be service connected.  38 C.F.R. § 3.310 (2005).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Service medical records reflect that the veteran injured her 
left shoulder during active service.  In particular, she fell 
down ladder wells on two occasions, experienced lifting 
injuries, and was involved in two motor vehicle accidents.  
She did not undergo medical examination at discharge from 
active service.  Rather, a report of physical evaluation 
board (PEB) reflects a finding that the veteran was found 
unfit for duty due to a final diagnosis of mechanical low 
back pain.  Additionally, the veteran is service-connected 
for a cervical spine disability.

Nevertheless, VA examinations conducted in November 1999 and 
July 2005 failed to produce a diagnosis of a left shoulder 
disability other than pain.  In November 1999, the examiner 
noted full range of shoulder joint motion but with pain and 
pain on palpation.  Clinical findings reflect no fracture or 
dislocation in the left shoulder and no bony, joint, or soft 
tissue abnormalities in the left shoulder.  The examiner 
specifically diagnosed pain without underlying diagnosis.  In 
July 2005, findings similarly showed full range of motion 
without gross deformity or swelling.  A bone scan then 
conducted showed normal results.  Results of X-rays evidenced 
no fracture, dislocation, or other findings concerning the 
left shoulder.  The examiner diagnosed pain in the left 
shoulder without underlying pathology.

The veteran submitted private treatment records at her 
hearing before the Board in March 1998, with waiver of AOJ 
review.  These records demonstrate complaints of back, neck 
and shoulder pain and spasm but no findings of left shoulder 
abnormality.  Rather, these records show consistent findings 
of normal arm strength and reflexes within normal limits.

There is no medical other evidence of record showing a 
diagnosis of a left shoulder disability.  The veteran failed 
to respond to requests that she identify evidence about which 
she testified during her hearings before the Board, or to 
provide release of private medical records so that the RO 
could obtain them.  The Board reminds the veteran that 
"[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, [s]he cannot passively wait for it in 
those circumstances where [s]he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents resulted in 
disability.  See also Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."); dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001).    

The Board considered the veteran's statements and testimony 
that her left shoulder disability is related to her active 
service or, in the alternative, is the result of her service-
connected cervical spine disability.  The veteran is 
competent as a lay person to report subjective symptoms of 
which she has personal knowledge.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, the veteran is not competent 
to offer medical opinion as to the diagnosis of her claimed 
disability or its cause or etiology as there is no evidence 
of record that the veteran has specialized medical knowledge.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, 
while the veteran's statements are competent with regard to 
her subjective complaints, they do not constitute competent 
medical evidence for the purpose of establishing a diagnosis 
of a left shoulder disability, or showing a causal connection 
between any current relevant complaints and service or, in 
the alternative, to a service-connected disability.  

The veteran's service medical records are present in the 
claims file and show treatment and clinical testing prior to 
her discharge.  The veteran herself has stated and testified 
that she did not undergo a discharge examination due to the 
PEB.  The PEB shows that the final diagnosis that rendered 
the veteran unfit for continued duty was mechanical low back 
pain.  No left shoulder disability is listed.  Moreover, no 
left shoulder diagnosis post-service has been made.  
Therefore, even accepting, without finding, that the 
veteran's reported complaints establish a continuity of 
symptomatology after service as contemplated by 38 C.F.R. § 
3.303(b), the claim must still fail as there is no current 
diagnosis of disability.  See Hampton v. Gober, 10 Vet. App. 
481, 482 (1997); see also Brammer, supra, and Sanchez-
Benitez, supra.

The Board concludes that the preponderance of the evidence is 
against a finding that the veteran has a left shoulder 
disability related to service, including as secondary to her 
service-connected cervical spine disability.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application and the 
claim for service connection for a left shoulder disability, 
including as secondary to her service-connected cervical 
spine disability, must be denied.  38 U.S.C.A. § 5107(b); 
also see, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Higher Initial Evaluation

In a November 1995 rating decision, the RO granted service 
connection for a low back injury with low back pain and 
assigned a 10 percent evaluation under Diagnostic Code 5295.  
In July 2000, the RO increased the evaluation to 20 percent 
effective from the date of the claim, March 1995.  The 
veteran contends that her back disability is worse that the 
evaluation.  She stated and testified that she experiences 
sharp pain radiating into her thigh and sometimes into her 
feet, muscle spasms, and flare-ups.  

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4 (2005).  
When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.   In 
determining the disability evaluation, VA must acknowledge 
and consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
explain the reasons and bases used to support its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination.  38 C.F.R. § 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The regulations governing the evaluation of spine 
disabilities changed during the pendency of the veteran's 
appeal.  The RO evaluated the veteran's lower back 20 percent 
disabling under Diagnostic Code 5295 under the old criteria.  
A 20 percent evaluation under Diagnostic Code 5295 
contemplates lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
a standing position.  A 40 percent evaluation is warranted 
for severe symptoms of lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (prior to September 23, 2002).  

In the alternative, a 40 percent evaluation is afforded under 
Diagnostic Code 5292 for limitation of the lumbar spine that 
is severe.  Diagnostic Code 5293 provides a 40 percent 
evaluation for severe, recurring attacks of intervertebral 
disc syndrome  with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc with 
intermittent relief.  Favorable and unfavorable ankylosis of 
the lumbar spine warrants a 40 and 50 percent evaluation, 
respectively, under Diagnostic Code 5289, while complete bony 
ankylosis of the entire spine in a favorable or unfavorable 
angle warrants a 60 and 100 percent evaluation, respectively 
under Diagnostic Code 5286.  Finally, the residuals of 
vertebral vertebrae are evaluated as 60 percent disabling 
without cord involvement and as 100 percent disabling with 
cord involvement under Diagnostic Code 5285.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5285 through 5295 (prior to September 
23, 2002).  

Effective September 23, 2002, the regulations regarding 
intervertebral disc syndrome were revised.  Under the revised 
regulations, intervertebral disc syndrome was evaluated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 40 percent evaluation is 
afforded for incapacitating episodes having a total duration 
of at least four weeks during the past 12 months.  

Note (1) defines an incapacitating episode as a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician. "Chronic orthopedic and neurologic 
manifestations" was defined to mean orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  
Note 2 states that when evaluating on the basis of chronic 
manifestations, orthopedic disabilities were to be evaluated 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Neurologic disabilities were to be 
evaluated separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 
23, 2002).

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were again revised 
effective September 26, 2003.  Under these regulations, the 
back disability is evaluated under the General Rating Formula 
for Diseases and Injuries of the Spine, or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  

Under the General Rating Formula for Diseases and Injuries 
of the Spine, the dorsal spine is no longer evaluated 
separately but is evaluated in conjunction with the lumbar 
spine, and is to be evaluated with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching 
in the area of the spine affected by residuals of injury or 
disease.  A 40 percent evaluation is afforded for forward 
flexion of the thoracolumbar spine 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine.  

Notes following the General Rating Formula stipulate the 
following.  Note (1) requires that any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, will be evaluated separately, 
under an appropriate diagnostic code.

Note (2) explains that for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  Note (4) states that each range 
of motion measurement will be rounded to the nearest five 
degrees.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 40 percent evaluation 
contemplates incapacitating episodes having a total duration 
of at least four weeks during the past 12 months.
Note (1) states that an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 through 5243 (2005).

Here, the medical evidence does not show that the 
requirements for an evaluation greater than 20 percent have 
been met, under either the old or the revised criteria.

Service medical and post-service private treatment records 
reflect complaints of and treatment for pain and tingling 
radiating into the lower extremities and radiculopathy with 
findings of muscle spasm, positive straight leg raising, 
limited thoracolumbar spine motion, and tenderness to 
palpation.  In addition, an entry in the private medical 
records reflects a history of lower extremity paresthesias.  

However, other than a finding of mild scoliosis in July 2005, 
post-service clinical findings throughout have been 
unremarkable or within normal limits.  Rather, private 
magnetic resonance imaging (MRI) study conducted in December 
1997 reveals intact vertebral column absent significant disc 
narrowing or dessication, disc bulge or herniation, or 
central canal or lateral recess stenosis.  A July 2005 VA MRI 
detected mild scoliosis in the thoracic spine but the shape 
and height of individual vertebral bodies were still found to 
be normal.  Pedicles and intervertebral spaces were 
unremarkable, and the spinal canal, intervertebral discs, 
neural foramina, conus, and vertebral bodies were found to be 
normal. VA X-rays in November 1999 and July 2005 reflect 
intact pedicles, interspaces, and foramina without fracture, 
dislocation or other abnormalities.  A July 2005 VA bone scan 
revealed normal findings.  Concurring, post-service private 
medical records consistently reflect findings of normal, 
bilateral reflexes, and no weakness in the lower extremities, 
and VA examinations conducted in November 1999 and July 2005 
confirm intact sensation and strength at 5 of 5, without 
atrophy.  In November 1999, range of thoracolumbar spine 
motion was measured at 60 degrees active forward flexion, but 
55 degrees passive, limited by pain, 10 degrees extension, 
active and passive, limited by pain, 25 degrees lateral 
flexion, bilaterally, active and passive.  Rotation, 
bilaterally, was not found to be limited.  In July 2005, 
forward flexion was measured at 80 to 90 degrees with 
discomfort lessening the range to 60 to 70 degrees.  
Extension was measured at 20 degrees with discomfort.  
Lateral flexion was measured at 20 degrees with pain on the 
right, and at 20-25 degrees on the left with some discomfort.  
Rotation was measured at 50 degrees on the right with pain 
and at 50 to 60 degrees on the left without significant pain.  
The examiner opined that repetitive movement would increase 
pain, but observed that no findings could be made of actual 
decreased range of motion in the lumbar based on fatigue, 
incoordination, lack of endurance or weakened movements 
during repetitive motion testing.

These findings do not demonstrate the symptomatology required 
to warrant a 40 percent evaluation under either the old or 
the revised criteria.  Post-service clinical findings 
evidence mild scoliosis but no other osteo-arthritic, disc, 
or vertebral abnormality.  Rather, the post-service medical 
evidence simply does not show that the veteran exhibits 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending, or 
loss of lateral motion on forced motion such as to warrant a 
40 percent evaluation under Diagnostic Code 5295 of the old 
criteria.  Furthermore, the post-service medical evidence 
does not show that the required neurological manifestations, 
such as absent ankle jerk, sciatica, or other neurological 
diagnoses or findings, are present with intermittent relief 
such as to warrant a 40 percent evaluation under Diagnostic 
Code 5293 of the old criteria.  Similarly, the post-service 
medical evidence does not show that limitation of motion, 
even accounting for painful motion, was then more than 
moderate under Diagnostic Code 5292 or meets the requirement 
of forward flexion of the thoracolumbar spine of 30 degrees 
or less under the new criteria.  Rather, range of motion was 
found to be at most moderately limited to 55 degrees forward 
flexion at its most limited.  The medical evidence does not 
show the veteran's lumbar spine to be ankylosed, either by 
disease or surgery.  Rather, as discussed, the veteran is 
able to move her lumbar spine, albeit with pain and 
discomfort.  Finally, the record does not show that the 
veteran sustained vertebral fractures for which she is 
service connected.  Hence, a higher evaluation cannot be 
warranted under Diagnostic Code 5285.

Concerning the criteria contemplating intervertebral disc 
syndrome effective September 23, 2002, the veteran has 
reported missing work due to her lower back disability.  In 
her July 2005 VA examination, she reported missing 4 weeks in 
the last six months, but nothing recently since being allowed 
to work at home.  In August 2003 she testified missing work 
7-8 times for a total of about 3 weeks in the last year.  In 
March 1998, she testified that she was placed on short term 
disability due to her back problems.  The Board observes that 
private medical evidence reveals the veteran was under a 
physician's treatment for lumbar back disability, to include 
radiculopathy, that required bed rest directed by a 
physician.  The records show 3 days bed rest prescribed in 
September 1997, 7 days in November 1997, and 3 days in 
January 1998.  In addition, private medical records reflect 
that she was prescribed a TENS unit in 1998.  

However, even assuming, without finding, that the veteran's 
disability picture approximated that required for a diagnosis 
of intervertebral disc syndrome under either the old or the 
revised criteria, medical documentation does not reflect 
attacks requiring treatment and prescribed bedrest for a 
total duration of at least four weeks in 12 months at any 
time from September 23, 2002.  The veteran was asked to 
submit private treatment records or, in the alternative, to 
provide release so that they may be obtained.  She has not 
done so.  Thus, the Board finds that the medical evidence 
does not show that the veteran's lower back disability meets 
the criteria warranted for a 40 percent evaluation for 
intervertebral disc syndrome under the criteria effective 
September 23, 2002 or September 26, 2003.

Review of the post-service medical records shows that other 
findings required to meet the criteria for an evaluation 
greater than 20 percent were not observed by medical 
professionals, including reduced strength/motor and 
sensation, neurological abnormalities, and postural or gait 
abnormality of the extent required for an evaluation greater 
than 20 percent, as well as other symptomatology discussed 
above.  The Board concludes that the disability picture 
presented by the medical evidence is one of limitation of the 
lumbar spine to a degree not more than moderate or greater 
than 30 degrees forward flexion or at 120 degrees or less 
combined thoracolumbar motion with essentially normal 
clinical osteoarthritic findings except for a finding of 
scoliosis described as mild, and absent disc and joint space 
narrowing, canal stenosis, and absent neurological findings.  
Thus, the Board finds that a preponderance of the evidence is 
against an evaluation in excess of 20 percent 

The Board must also consider whether separate ratings are 
appropriate during this period for the manifestations of the 
lumbar spine disability.  The veteran's lumbar back spine is 
evaluated as lumbosacral strain.  The criteria for Diagnostic 
Code 5295 specifically includes limitation of range of 
motion.  Separate evaluation under other diagnostic codes, 
such as Diagnostic Code 5292, based on limitation of motion 
is prohibited under 38 C.F.R. § 4.14.  In addition, the 
veteran has not been diagnosed with or found to evidence a 
diseased disc.  Moreover, the medical evidence does not show 
that the veteran manifests neurological findings such as 
would warrant separate compensable evaluations as is 
contemplated under Note (1) following the revised criteria 
for intervertebral disc syndrome.  Rather, as explained 
above, the post-service medical evidence reflects no findings 
of neurological pathology that would allow the award of a 
separate, compensable evaluation.  Therefore separate, 
compensable evaluation for neurological manifestations are 
not warranted during this time period, for reasons fully 
expressed above.  

The Board has evaluated the veteran under the criteria in 
effect prior to September 26, 2003, as it finds that is most 
favorable to the veteran.  See  VAOPGCPREC 7-2003 (November 
19, 2003), VAOPGCPREC 3-2000 (Apr. 10, 2000).  The Board 
notes, however, that the grant of any such increased 
evaluation that could have been based on the new criteria, 
i.e., in this case, the grant of separate, compensable 
evaluations for neurological manifestations as required under 
the new criteria, or evaluation under the general rating for 
intervertebral disc syndrome, can only be effective as of the 
date the new criteria became effective.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  See also 
VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2005).

The application of "staged ratings" was considered, in 
accordance with Fenderson, supra.  As discussed above, the 
Board has carefully reviewed all the medical evidence, 
including service medical records just prior to the veteran's 
discharge to ensure a complete understanding of the service 
connected lumbar spine disability.  However, the Board finds 
that staged ratings are not applicable in the present case.

In evaluating the veteran's service-connected lower back 
disability, the Board considered the disabling effects of 
pain and pain on motion, as indicated in the above 
discussions.  See DeLuca, supra.  Objective observations of 
pain and pain on motion were noted by the examiners and 
considered in the level of impairment and loss of function 
attributed to this disability.  The Board notes that these 
manifestations are contemplated in the evaluation herein 
assigned.  The veteran reported flare-ups and increased pain 
on repetitive use.  The examiners noted pain on motion and 
described range of motion to include active and passive 
range, and range limited by pain or discomfort.  In 
calculating the range of motion, the Board used the most 
diminished measurements.  No additional impairment was 
detected on repetitive motion.  Other manifestations were not 
shown.  Consequently, the veteran's complaints alone do not 
support the assignment of an evaluation higher than the 20 
percent assigned.  The presence of other factors listed in 
38 C.F.R. §§ 4.40, 4.45, 4.59, and 4.71a is not shown.

The medical evidence does not reflect that such an 
exceptional disability picture exists in the present case 
that would warrant extraschedular evaluation under the 
regulations.  The veteran has testified and stated that she 
has missed work due to her back disability.  Medical records 
document 10 days missed in 1997 and 3 days in 1998.  She 
reported missing 3 weeks in 2003 and 4 weeks in 2005 but also 
indicated that since being allowed to work at home she had 
not missed work.  In 1998, she reported that she was placed 
on short term disability.  Documentation of this is not of 
record.  The veteran has been asked to submit her private 
treatment records or, in the alternative, to provide release 
so that they may be obtained.  She has not done so.  As noted 
above, the duty to assist is not a one-way street.  The 
veteran has not provided information or the means to obtain 
it.  The Board is thus precluded from analyzing it.  See 
Wood, supra.  The record cannot then reflect that not 
required treatment so frequent, or hospitalization, such as 
to render the application of the schedular criteria 
impractical.  Rather, the record shows that the veteran is 
able to continue employment, and that she does so.  Moreover, 
the record shows that she is service connected for cervical 
spine and right shoulder disabilities for which she has also 
testified and stated she missed work.  Hence, the evidence 
cannot show that the impairment resulting solely from the 
lumbar strain, alone, warrants extra-schedular consideration.  
See 38 C.F.R. § 3.321(b)(1) (2005).


ORDER

Service connection for a left shoulder disability, including 
as secondary to the service-connected cervical spine 
disability, is denied.

An initial evaluation greater than 20 percent for lumbar 
strain is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


